Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 8/11/22 as being acknowledged and entered.  By this amendment claims 5, 9, 14, 17, 19-26 and 29-63 are canceled, claims 1-4, 6-8, 10-13, 15-16, 18, and 27-28 are pending and claims 3-4 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US PGPub 2018/0323207).
Claim 1:  Shim teaches (Fig. 1a-1c) a vertical memory device, comprising: a substrate (10) including a first region (CE) and a second region (CT) at least partially surrounding the first region; gate electrodes (21) at a plurality of levels, the gate electrodes spaced apart from each other in a first direction substantially perpendicular to an upper surface of the substrate, each of the gate electrodes extending in a second direction substantially parallel to the upper surface on the first region and the second region, and the gate electrodes are stacked in a staircase shape on the second region; a channel (CH) extending in the first direction on the first region, the channel extending through the gate electrodes; a first conductive structure (CP) on an end portion of a first gate electrode among the gate electrodes, the end portion on the second region, the first gate electrode being disposed at a lowermost level of the plurality of levels; and a second conductive structure (31) spaced apart from the first conductive structure in the second direction on the second region, the second conductive structure not overlapping the first gate electrode in the first direction a height of the a top surface of the second conductive structure being different form a height of a top surface of the first conductive structure, and a height of a bottom surface of the second conductive structure being different from a height of a bottom surface of the first conductive structure.  
Claim 2:  Shim teaches (Fig. 1a-1c) the second conductive structure is lower than the first conductive structure.
Claim 6:  Shim teaches (Fig. 1a-1c) the first conductive structure is higher than the first gate electrode and lower one of the gate electrodes closest to the first gate electrode in the first direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US PGPub 2018/0323207), as applied to claim 1 above and further in view of Sonehara et. al. (US PGPub 2016/0293624).
Regarding claim 7, as described above, Shim substantially reads on the invention as claimed, except Shim does not teach the first and second conductive structures include a material substantially the same as that of the gate electrodes.  Sonehara teaches the first and second conductive structures [0038] include a material substantially the same as that of the gate electrodes [0037].  Tungsten is a well known metal used in semiconductor interconnects and gate electrodes.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known resulting in the predictable result of forming word lines and device interconnects (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 16:  Sonehara teaches (Fig. 6) a plurality of first gate electrodes (102) are spaced apart from each other in a third direction substantially parallel to the upper surface of the substrate and substantially perpendicular to the second direction, and wherein a plurality of first conductive structures (LL_1) are spaced apart from each other in the third direction on the first gate electrodes.  
Claim 18: Sonehara teaches conductive pads (110) are formed at end portions in the second direction of the gate electrodes, each of the conductive pads having a thickness greater than other portions of the gate electrodes on which they are formed.  

Allowable Subject Matter
Claims 8 and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or lacks motivation to combine with the prior art used in this rejection to teach the dependent claims 8 and 10.  Claims 11-13 depend from claim 10 and are therefore are also objected to.. 
The following is a statement of reasons for the indication of allowable subject matter:  Claims 15, 27 and 28 are allowable over the prior art as it does not teach the position of the second conductive structure in claim 15 or the claimed insulation pad structures in claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814